1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     SHANNON CARTER,                                          Case No. 2:18-cv-01593-GMN-NJK
4                                              Plaintiff                     ORDER
5            v.
6     DR. BRYAN et al.,
7                                           Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff

11   is no longer at the address listed with the Court. The Court notes that, pursuant to Nevada Local

12   Rule of Practice IA 3-1, a “pro se party must immediately file with the court written notification

13   of any change of mailing address, email address, telephone number, or facsimile number. The

14   notification must include proof of service on each opposing party or the party’s attorney. Failure

15   to comply with this rule may result in the dismissal of the action, entry of default judgment, or

16   other sanctions as deemed appropriate by the court.” LR IA 3-1. This Court grants Plaintiff until

17   November 12, 2019, to file his updated address with this Court. If Plaintiff does not update the

18   Court with his current address by November 12, 2019, the Court will dismiss this action without

19   prejudice.

20   II.    CONCLUSION

21          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated address

22   with the Court no later than November 12, 2019.

23          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, the

24   Court shall dismiss this case without prejudice.

25          DATED: October 10, 2019.

26
27                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
28
